MEMORANDUM **
California state prisoner Robert Junior Hackworth appeals pro se the district court’s order granting summary judgment in his 42 U.S.C. § 1983 action alleging that prison doctors were deliberately indifferent to his knee injury. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment, Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir.2001), and for abuse of discretion challenges to discovery rulings, McCormick v. Fund American Companies, Inc., 26 F.3d 869, 885 (9th Cir.1994). We affirm.
The district court properly granted summary judgment on Hackworth’s deliberate indifference claims because, at best, the evidence submitted established that prison doctors were negligent in his medical care. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
Contrary to Hackworth’s contentions regarding discovery rulings, the district court did not abuse its discretion. See McCormick, 26 F.3d at 885.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.